Citation Nr: 0522553	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-31 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder. 

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD), and if so, whether the reopened claim 
should be granted.


WITNESSES AT HEARING ON APPEAL

Veteran and A. F.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from July 1966 to September 
1967 in the United States Navy, and from December 1968 to 
February 1970 in the United States Marine Corps.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a bipolar disorder 
and determined that new and material evidence had not been 
submitted to reopen the claim of service connection for PTSD.  
In July 2003, a notice of disagreement was received.  In 
October 2003, a statement of the case was issued as to both 
issues.  In October 2003, a substantive appeal was received 
as to the PTSD issue and in December 2003, the veteran 
indicated that he wanted to withdraw the bipolar issue.  

In May 2005, the veteran testified before the undersigned at 
a hearing at the RO.  

The issue of service connection for PTSD is being remanded 
and is addressed in the REMAND portion of the decision below.  
It is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 10, 2003, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the veteran that a withdrawal of his appeal 
as to the issue of service connection for a bipolar disorder 
was requested.

2.  In an unappealed January 1992 rating decision, the RO 
denied the veteran's claim for service connection for PTSD; 
in unappealed June 1993, July 1995, and August 1997 rating 
decisions, the RO determined that new and material evidence 
had not been received to reopen the claim of service 
connection for PTSD.  

3.  The evidence added to the record since the August 1997 RO 
decision bears directly and substantially upon the specific 
matter under consideration regarding the veteran's claim for 
service connection for PTSD, and is so significant as to 
warrant readjudication of the merits of the claim on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issue of service connection for a 
bipolar disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.   Evidence received since the August 1997 decision which 
declined to find that new and material evidence had been 
submitted to reopen the claim for service connection for PTSD 
is new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Bipolar Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In a signed 
statement received by the RO on December 10, 2003, the 
veteran withdrew his appeal as to the issue of service 
connection for a bipolar disorder and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II. Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for PTSD

A.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

The appellant was advised, by virtue of an October 2002 
letter from the RO, and an October 2003 detailed statement of 
the case, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folders, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

B. Factual Background and Analysis

In August 1991, a claim of service connection for PTSD was 
received from the veteran.  

In an unappealed January 1992 rating decision, the RO denied 
service connection for PTSD.  The basis of the denial was 
that the veteran did not have PTSD in service or at the 
present time.

At the time of the January 1992 decision, the evidence of 
record was as follows: the service medical records from the 
veteran's second period of service which were negative for 
psychiatric complaints, treatment of diagnosis; a May 1970 VA 
orthopedic examination; a December 1, 1969 service record, 
not previously associated with the service medical records, 
which showed that the veteran had a sociopathic personality; 
an August 1970 verification that the veteran had not been 
awarded the Purple Heart; a May 1971 VA orthopedic 
examination; April to May 1971 VA medical records for 
treatment of orthopedic complaints; a February to March 1973 
VA hospitalization report for orthopedic complaints; May 1973 
employers' statements that the veteran had been terminated 
due to orthopedic disability; a June 1973 hearing transcript 
regarding orthopedic disability; a July 1973 VA orthopedic 
examination; an October 1973 VA hospitalization report for 
gastrointestinal complaints; a May to June 1980 VA 
hospitalization report showing treatment for a hernia; an 
August 1983 VA hospitalization report showing treatment for 
hematuria; 1991 VA outpatient records which include June and 
July 1971 records which show psychiatric complaints, that the 
veteran had a history of PTSD, that the veteran reported 
having PTSD, that the veteran was hypomanic and on the verge 
of a manic episode, and that the veteran was referred to the 
PTSD clinic; a November 1991 VA orthopedic examination; a 
November 1991 VA psychiatric examination reflecting a 
diagnosis of schizophrenic reaction; an October 1969 service 
record which showed that in September 1969, the veteran 
endangered his company by disobeying orders; and a 
verification that the veteran was never a prison-of-war 
(POW).  

Thereafter, additional records were received as follows: VA 
medical records dated in 1991 to 1992 which showed that the 
veteran was diagnosed as having a mood disorder, delusional 
disorder versus schizophrenia versus a bipolar disorder, an 
antisocial and paranoid personality disorder; a bipolar 
disorder, and PTSD.

In an unappealed June 1993 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for PTSD.  The basis 
for the denial was no confirmed diagnosis of PTSD.  

Thereafter, more records were received which showed VA 
treatment for PTSD.  

In May 1995, a new claim for service connection for PTSD was 
received from the veteran.  Thereafter, additional records 
were added as follows: duplicate VA records from the 1970's; 
and 1992 VA medical records which did not include psychiatric 
treatment.

In an unappealed July 1995 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for PTSD.  The basis 
for the denial was no confirmed diagnosis of PTSD.  

Thereafter, additional records were received as follows: 
August, November, and December 1995 VA orthopedic 
examinations; VA medical records dated from 1992 to 1997 
which include psychiatric treatment at the VA clinic; and a 
July 1997 hearing transcript regarding orthopedic disability.

In an unappealed August 1997 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim of service connection for PTSD.  
The basis for the denial was no confirmed diagnosis of PTSD.  

The January 1992 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1997 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  More over, Hodge stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in February 2002, the regulations effective 
August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

An application to reopen the veteran's current claim was 
received by the RO in February 2002.  Thereafter, additional 
records were received as follows: VA medical records dated 
through 2000 which included treatment for cocaine dependence 
as well as diagnoses of a personality disorder, 
schizophrenia, psychosis, and noted that the veteran had a 
history of PTSD.

Also associated with the claims file are the VA service 
medical records from the veteran's first period of service; 
service personnel records; Social Security Administration 
(SSA) records; VA outpatient records dated through 2005 which 
reflect diagnoses of a bipolar disorder and PTSD; lay 
statements from an individual who stated that he served with 
the veteran in an infantry division and went on scouting 
patrols with him, periodical information regarding the 
veteran's Marine Corps battalion which reflected that this 
battalion engaged with the enemy; and statements from the 
veteran's treating VA psychiatrist dated in June and October 
2003 in which it was indicated that the veteran had PTSD due 
to stressful events that occurred in Vietnam.  

In addition, the veteran presented his contentions in written 
correspondence and oral testimony during his May 2005 
hearing.  He indicated that he suffered multiple stressors 
during his service in Vietnam with the Marine Corps.  The 
specifics are set forth in further detail below.  

In this case, the last final denial of record was the August 
1997 rating decision, in which the RO determined that new and 
material evidence had not been received to reopen the claim 
of service connection for PTSD.  In reaching a determination 
on whether the claim should be reopened, the reason for the 
prior denial should be considered.  The basis for the denial 
was that there was no confirmed diagnosis of PTSD.  

As noted above, the veteran has asserted that he has PTSD 
that had its origin during his periods of active service.   

The evidence received since the January 1992 RO decision 
consists of VA medical records and examination reports and 
the veteran's oral and written statements.  The more recent 
VA medical records include multiple diagnoses of PTSD and the 
June and October 2003 written statements from a VA 
psychiatrist that diagnosed PTSD related to stressors that 
occurred in Vietnam.  That evidence is new, and does bear 
directly on the question of whether the veteran has PTSD 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimants 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for PTSD, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

The claim for service connection for a bipolar disorder is 
dismissed.

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened, 
and the appeal is, to that extent, granted.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2004).

The record reflects that the veteran has a diagnosis of PTSD 
based on his claimed stressors in Vietnam.  In light of the 
foregoing, the Board finds that the RO should contact the 
Commandant of the Marine Corps, Headquarters United States 
Marine Corps, and provide them with a copy of the veteran's 
DD Form 214 for his second period of service and all service 
personnel records.  The veteran's stressors should be 
verified, if possible.

It should be determined if the veteran an engaged in combat 
with the enemy.  It should be determined if the veteran would 
have gone on patrol, ambush mission, or on missions against 
the enemy.  It should be determined if members of the 
veteran's battalion were killed in September or October 1969.  
The veteran's claimed stressors should be verified, if 
possible.  If not, that should be so stated.  The October 
1969 service record which shows that in September 1969, the 
veteran endangered his company by disobeying orders should be 
addressed.  The veteran maintains this action was taken after 
he refused to go an ambush patrol; this should be verified.  

Accordingly, this matter is REMANDED for the following 
actions:

1.	The RO should contact the Commandant 
of the Marine Corps, Headquarters 
United States Marine Corps, MMSB 10, 
2008 Elliot Road, Suite 201, Quantico, 
VA 22134- 5030, and provide them with 
a copy of the veteran's DD Form 214 
and all service personnel records, 
including NAVMC 118 records.

a.	It should be verified if the 
veteran engaged in combat with 
the enemy.

b.	It should be determined if the 
veteran would have gone on 
patrol, ambush mission, or on 
missions against the enemy.  

c.	It should be determined if 
members of the veteran's 
battalion were killed in 
September or October 1969.  The 
veteran's claimed stressors, as 
set forth below, should be 
verified, if possible.  If not, 
that should be so stated.  The 
October 1969 service record which 
showed that in September 1969, 
the veteran endangered his 
company by disobeying orders 
should be addressed.  The veteran 
maintains this action was taken 
after he refused to go an ambush 
patrol; this should be verified.  

d.	The veteran's contentions of 
stressors which should be 
verified are as follows.  

i.	The veteran maintains that 
he served with the 1st 
Battalion, 3rd Marine, 4th 
Marine Division, in Vietnam.  
He asserts that he served in 
combat in 1969.  He states 
that he was on patrol in 
September or October 1969 
and was captured by the 
enemy for 5 hours.  He was a 
scout on the patrol.  He and 
another person named "Tom" 
were detained by a Black 
Panther member who was with 
the Viet Cong.  The other 
members of his unit may have 
been wounded or killed.  The 
veteran has at times stated 
that they were all killed.  
The Black Panther member 
detained them, but then 
returned them to their camp.  

ii.	The veteran then stated that 
he refused to go out on an 
ambush patrol that night, so 
he was punished and sent to 
a brig in Okinawa.  Those 
that went out on that patrol 
were killed by the enemy.  

iii.	The veteran also stated that 
shortly thereafter, he 
engaged in hand to hand 
combat with the enemy and he 
killed the enemy.  After one 
of these battles, 35 U.S. 
men were killed.  This was 
also in September or October 
1969.  

e.  If warranted, the RO should also 
contact the Marine Corps Historical 
Center, Archives Section, Unit 
Diaries, Washington Navy Yard, 1254 
Charles Morris Street, SE, 
Washington, DC 20374-5040, or any 
other appropriate agency for 
verification of the alleged 
stressful events in service.  
Specifically, the RO should request 
unit histories and dairies for the 
months of September and October 1969 
when the veteran alleged exposure to 
combat.

2.  After the above has been accomplished, 
then the RO should make arrangements for the 
veteran to be examined by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the diagnoses 
of any psychiatric disorder(s) that are 
present.

a.  The examiner should be advised that 
the veteran served in the Republic of 
Vietnam in 1969, and maintains that he 
was exposed to hostile mortar and sniper 
fire.  

b.  The examiner should elicit as much 
detail as possible from the veteran as 
to such claimed stressors, e.g., 
locations, dates, and identities of 
individuals involved.  Then, pending 
verification of the veteran's exposure 
thereto, the examiner should consider 
the veteran's alleged in-service 
stressors for the purpose of determining 
whether such stressors were severe 
enough to have caused the current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the in-service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any such diagnosed 
psychiatric disorder was caused by 
military service, including discussion 
of the entries noted in the veteran's 
service medical records from 1966 to 
1967 and 1968 to 1970, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner is particularly requested 
to address the opinion expressed in the 
June and October 2003 statements from a 
VA psychiatrist (to the effect that the 
veteran has PTSD due to stressful events 
in Vietnam) and, to the extent possible, 
reconcile the veteran's other 
psychiatric diagnoses, e.g., 
schizophrenic reaction (in November 
1991); delusional disorder versus 
schizophrenia, mood disorder and 
antisocial and paranoid personality 
disorder (in 1992 and 1992); paranoid 
schizophrenia (in October 1999); and 
bipolar disorder (in January 2002).
NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

e.  A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, for a 
proper understanding of the veteran's 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case should 
be returned to the Board after compliance 
with requisite appellate procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


